May 31, 2013 Arden-Sage Triton Fund, LLC, et al 375 Park Avenue, 32nd Floor New York, NY 10152 Re: Arden-Sage Triton Fund LLC Arden-Sage Multi-Strategy TEI Institutional Fund LLC Arden-Sage Multi-Strategy Fund LLC Arden-Sage Multi-Strategy Institutional Fund LLC Arden-Sage Multi-Strategy Master Fund LLC Arden Alternative Strategies Fund Registered Management Investment Company Bond Effective Period: May 12, 2013 to May 12, 2014 Dear Trustees, As requested, we have examined the Registered Management Investment Company Bond limit of liability requirements, as prescribed by SEC Rule 17g-1, for the funds insured under the St. Paul Fire and Marine Insurance Company Bond No. ZBN-15N90935-13-N2. This analysis is based upon the total asset value of each fund, as stated in the relevant renewal application. The results of the analysis are as follows: Arden Sage has elected to purchase the bond limit required per fund by SEC Rule 17g-1 as follows: Fund Asset Value Required Limit Arden-Sage Triton Fund LLC Arden-Sage Multi-Strategy TEI Institutional Fund LLC Arden-Sage Multi-Strategy Fund LLC Arden-Sage Multi-Strategy Institutional Fund LLC Arden Alternative Strategies Fund Total Required Limit: The limit of liability under the current Bond, effective from May 12, 2013 to May 12, 2014, is $2,400,000. Therefore, in accordance with the calculations above, the limit amount is sufficient to meet the requirements of SEC Rule 17g-1. Sincerely, /s/ Graig Vicidomino Graig Vicidomino Senior Account Executive cc:Robert Duran, Senior Managing Director
